Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1,3,5-7,9,16-17,21-24,27-29, and 22-36 are allowable.  Applicant incorporated the allowable subject matter of claim 2, previously indicated, into all the independent claims.
The invention is not obvious over the closest prior art of Skinner.  While Skinner and the prior art teach many of the elements individually (i.e. a deflector, motor, sensor, laser using in a wellbore) it is specifically the relationship between the elements that make this invention novel and non-obvious.
For instance, regarding claim 1, Skinner discloses apparatus, comprising: a laser cutting apparatus (¶0052, laser tool 20) conveyable within a casing lining (casing 14 see ¶ 52) at least a portion of a wellbore that extends into a subterranean formation (Fig. 1, under the ground, subterranean rock item 12), wherein the laser cutting apparatus comprises: a housing (housing 52); a deflector (reflector 30) operable for rotation relative to the housing to direct a laser beam to form a radial slot extending through the casing (see ¶ 75 actuating the control servo 32 to rotate the reflector 30 about a longitudinal axis of the well bore 10,hence rotating relative to the housing) and into the subterranean formation; a motor (32) operable to rotate the deflector (see paragraph 75 actuating the control servo 32 to rotate the reflector 30); a sensor (optical detector 48, ¶¶79-80,configured to receive emitted light and analyze it) operable to generate information related to penetration depth (¶0089; “perforation depth can be monitored”) of the radial slot into the subterranean formation in real-time as the radial slot is formed by the laser beam (¶¶89-90, these processes are all happening in real time); and a processing device (¶0048) operable to receive the information generated by the sensor and cause Skinner, ¶53, “laser tool 20 may respond to simple commands conveyed via surface operations such as rotary on/off” ; ¶75  “the laser beam 26 can be directed to remove or heat material circumferentially about the well bore 10 by actuating the control servo 32 to rotate the reflector 30 about a longitudinal axis of the well bore 10 and/or actuating the reflector 30 to move along the transverse axis of the well bore 10. The laser beam 26 can be directed to remove or heat material along the axis of the well bore 10 by actuating the control servo 32 to rotate the reflector 30 about a transverse axis of the well bore 10 or move along the longitudinal axis of the well bore 10”, ¶70, “the laser mean may be directed to remove material or heat various points around the well bore in varying patterns”; Thus, given the device controls, it would determine when lasering at a certain depth was completed, via the sensor, and then move to a new spot according to the pattern).    .
 
Skinner, however, does not further teach a laser cutting apparatus wherein the laser cutting apparatus further comprises a body connected to and rotatable by operation of the motor, and wherein the deflector and the sensor are each connected to and rotate with the body.   Skinner has the sensor (48) behind the deflector, only receiving some of the bounced back light, and only the deflector (30) is controlled by the motor 32.  It would not be obvious to modify this invention to put the sensor with the detector.  There is no motivation to do so and it would impair the functioning of this invention in how the received light is analyzed and processed in the processor, and would require substantial modification, for no apparent benefit.   
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715